—Appeal from a judgment of the Supreme Court (Bradley, J.), entered September 16, 2001 in Ulster County, which, in a proceeding pursuant to CPLR. article 78, granted respondents’ motion to dismiss the petition as time-barred.
Following an investigation, petitioner was removed from his work assignment in the Corcraft Industry Program on the basis that he was a security threat. Upon administrative appeal, petitioner was informed, by decision dated October 17, 2001, that the determination was affirmed. Petitioner subsequently commenced this CPLR article 78 proceeding. Supreme Court granted respondents’ motion to dismiss the petition as barred by the statute of limitations.
Our review of the record indicates that petitioner received notice of the adverse administrative determination on or about October 22, 2001. The petition was not verified until March 9, 2002, beyond the four-month statute of limitations, and was properly dismissed (see Matter of Morales v Selsky, 288 AD2d 805 [2001]; Matter of Ali v Goord, 284 AD2d 668 [2001]). Furthermore, we agree with Supreme Court that petitioner’s inquiries into the accuracy of the record maintained by the cor*662rectional facility regarding his status as a security threat did not toll the statute of limitations period (see generally Matter of De Grijze v Goord, 260 AD2d 836 [1999]; Matter of Covert v Blum, 97 AD2d 605 [1983]) or constitute a further administrative step in the grievance process.
Cardona, P.J., Crew III, Spain, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.